 



EXHIBIT 10.25

Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934.
Such portions are marked by a series of asterisks.

MICRO-NEEDLE LICENSE, JOINT DEVELOPMENT,
AND MANUFACTURING ASSISTANCE AGREEMENT

Recitals.



    Parties. This Agreement is entered into as of October 29, 2004 between
Debiotech S.A., a Swiss company having a place of business at 28 Avenue de
Sevelin, CH-1004 Lausanne, Switzerland, and Animas Corporation, a Delaware
corporation having a place of business at 200 Lawrence Drive, West Chester, PA
19380, USA.       Development Funding and License. Debiotech is prepared to
undertake the development of one amongst more families of needles based upon
Debiotech’s Micro Electro-Mechanical Systems technology and related know-how,
the specifications of which have not been developed yet. Animas desires to have
exclusive rights to make, use sell and/or import any and all families of such
needles and to obtain exclusive license rights to all of Debiotech Intellectual
Property useful for such purpose for all uses relating to the administration of
insulin .       Confidentiality Agreement. Debiotech and Animas entered into a
confidential disclosure agreement dated July 6, 2004. Upon execution of this
Agreement, the Confidentiality Agreement shall be terminated and replaced with
the terms of this Agreement.       Term Sheet. Debiotech and Animas signed on
August 31, 2004 a Term Sheet containing most of the material terms upon which
they intended to agree and providing a basis for this Agreement. Upon execution
of this Agreement, the Term Sheet shall be terminated and replaced with the
terms of this Agreement.       Parallel Agreement. Debiotech and Animas enter
into a parallel License, Joint Development and Manufacturing Assistance
Agreement in connection with an externally worn micro-pump for the delivery of
insulin.       Due-Diligence Prior to Agreement Signed. Prior to signature of
this Agreement, Animas has conducted a due diligence review of Debiotech’s
relevant technology and related manufacturing, Debiotech having provided all
information requested by Animas, as well as a further due diligence relating to
such relevant technology, including the intellectual property.

 



--------------------------------------------------------------------------------



 



    Consideration. In consideration of the mutual promises and obligations
contained herein the parties agree as set forth in this Agreement.



--------------------------------------------------------------------------------

******   - Material has been omitted and filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



1.   Definitions

     The following capitalized terms are used in this Agreement with the
meanings indicated or referred to below.



  1.1   Affiliate: any corporation, partnership, limited liability company or
other enterprise or organization that directly or indirectly through one or more
intermediaries controls, is controlled by, or is under common control with a
party, where “control” means beneficial ownership of at least fifty percent
(50%) of the then outstanding voting shares or equity interests in the party in
question or the power to direct or otherwise cause the direction of the
management and policy of the party in question (for the avoidance of doubt,
Existing Shareholders listed under Exhibit D shall not be considered Affiliates
given their current ownership of Animas).     1.2   Agreement: this MICRO-NEEDLE
LICENSE, JOINT DEVELOPMENT, AND MANUFACTURING ASSITANCE AGREEMENT and all
attached exhibits, together with any future amendments entered into in
accordance with Section 16.13 of this Agreement.     1.3   Agreement Date: the
date on which this Agreement is entered into by the Parties.     1.4   Animas:
Animas Corporation, a Delaware corporation having a place of business at 200
Lawrence Drive, West Chester, PA 19380, USA.     1.5   Animas Group: Animas and
its Affiliates.     1.6   Change of Control: a change of control of Animas Group
shall be deemed to have occurred at such time as any third party, other than an
Existing Shareholder listed under Exhibit D, acquires more than 50% of the
voting stock of Animas or Animas merges with a third party except where Animas
is the surviving entity. A Change of Control will be deemed to have occurred if
this Agreement is assigned directly or indirectly to a third party, excluding an
Animas Affiliate, including without limitation the sale of substantially all of
the assets of Animas in accordance with Section 16.6 of this Agreement.



--------------------------------------------------------------------------------

******   - Material has been omitted and filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



  1.7   Commercial Launch: the date at which the first Debiotech Micro-Needle
Product is sold to an end-user in any country, directly or indirectly, by a
Licensee.     1.8   Debiotech: Debiotech S.A., a Swiss company having a place of
business at 28 Avenue de Sevelin, CH-1004 Lausanne, Switzerland (together with
successors and assigns, and those Affiliates who (i) own Debiotech Intellectual
Property, or (ii) have license rights therein in the Field, or (iii) employ any
personnel having been involved as an employee of Debiotech (including successors
and assigns) or an Affiliate in the development of Micro-Needles utilizing MEMS
technology).     1.9   Debiotech Intellectual Property: all patents, copyrights,
trade secrets, know-how and other intellectual property related to or useful for
a Micro-Needle based on MEMS technology owned by, developed by or licensed to
Debiotech, now or until such time as the license granted pursuant to this
Agreement is terminated in accordance with Section 15 of this Agreement or
becomes a fully paid-up license in accordance with Section 2.2 of this Agreement
(including, without limitation, the intellectual property described more
specifically in Exhibit A). Debiotech Intellectual Property includes, without
limitation, all ideas, methods, concepts, design features, diagrams, schematics,
flowcharts, specifications, code (source and object) and any other intellectual
property necessary or useful for Animas to fully exercise its rights and perform
its obligations under this Agreement or otherwise commercialize Debiotech
Micro-Needle Products in the Field. Notwithstanding the foregoing, Debiotech
Intellectual Property shall include intellectual property developed jointly by
Debiotech and a third party unless Debiotech is prohibited by contractual
agreement with such third party to license such intellectual property to another
party.     1.10   Debiotech Micro-Needle Products: one or more families of
micro-needle products, using MEMS Micro-Needle (the specifications of such
Debiotech Micro-Needle Products shall be mutually agreed by the parties).    
1.11   Debiotech Micro-Needle: one specific Debiotech Micro-Needle Product to be
developed by Debiotech and Animas under the Development Program pursuant to this
Agreement, in accordance with the Micro-Needle Specifications.     1.12  
Development Program: the development program described more fully in Article 5
of this Agreement pursuant to which Debiotech is to use commercially reasonable



--------------------------------------------------------------------------------

******   - Material has been omitted and filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



      efforts to develop fully functional prototypes of the Debiotech
Micro-Needle which meet the Micro-Needle Specifications.     1.13  
Distributors: Third parties (outside Animas Group) that distribute Debiotech
Micro-Needle Products sold to them by a Licensee.     1.14   FDA Approval:
510(k) clearance or such other approvals as may be necessary from the Food and
Drug Administration (FDA) for sale in the United States of the Debiotech
Micro-Needle.     1.15   FDA Submission: filing for FDA Approval.     1.16  
Field: All uses relating to the external administration of insulin, alone or in
combination with other medications, and/or sensing of glucose.     1.17  
Interface: interface of the MEMS Micro-Needle with the rest of Debiotech
Micro-Needle (tubing, connector, patch, etc.), to be developed by Animas under
the Development Program.     1.18   Knowledge: “to the best knowledge of
Debiotech” shall mean to the actual or implied knowledge, as of the Agreement
Date, of the officers, directors, owners and management of Debiotech; provided
that, “implied knowledge” shall mean only the knowledge readily obtainable from
all information available in the books, records and files of Debiotech.    
1.19   License: the exclusive license granted to Animas pursuant to Section 2.1
of this Agreement.     1.20   Licensed Patents: all patents, patent applications
and patent rights included in Debiotech Intellectual Property, as well as
patents, patent applications and patent rights resulting from joint inventions
under Section 13.1 of this Agreement. A comprehensive list of such Licensed
Patents, as of the Agreement Date, is described in Exhibit A.     1.21  
Licensees: Animas, Affiliates of Animas and Sub-licensees.



--------------------------------------------------------------------------------

******   - Material has been omitted and filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



  1.22   Major Countries: France, Germany, United Kingdom and United States.    
1.23   Manufacturing Program: The manufacturing program as defined in
Section 7.3 of this Agreement.     1.24   MEMS: Micro Electromechanical Systems
using fabrication techniques similar to those utilized in the micro-electronics
industry.     1.25   MEMS Micro-Needle: A Micro-Needle based on MEMS technology
based upon Debiotech Intellectual Property.     1.26   MEMS Micro-Needle
Business: the business of Debiotech relating specifically to the design,
development and production of micro-needle devices consisting of an array of
micro-needles not exceeding ****** in depth utilizing MEMS technology and all
licensing, consulting and investment activities and operations relating thereto,
whether in the Field or outside the Field.     1.27   Micro-Needle: any
micro-needle device consisting of an array of micro-needles not exceeding ******
in depth.     1.28   Micro-Needle Specifications: the specifications of
Debiotech Micro-Needle, including specifications of MEMS Micro-Needle, to be
developed pursuant to this Agreement between the parties.     1.29   Net
Revenue: gross revenue of Animas Group on a consolidated basis (excluding all
revenue from Sub-licensees) from the sale of Debiotech Micro-Needle Products to
distributors and end-users minus contractual allowances and discounts, as
calculated in accordance with US Generally Accepted Accounting Principles, as
such principles are in effect at that time, and as recognized in accordance with
Animas’ standard accounting practices in effect for the relevant period,
consistently applied ( “GAAP”).     1.30   Quarterly Royalties Statement: a
statement prepared by Animas at the end of each calendar quarter in accordance
with Section 4.6 of this Agreement, setting forth the Net Revenue relating to
Debiotech Micro-Needle Products subject to a royalty in that quarter. The
Quarterly Royalty Statement shall set forth (i) the number of Debiotech
Micro-Needle Products placed or sold to end-users, by product and by country,
and



--------------------------------------------------------------------------------

******   - Material has been omitted and filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



      the Net Revenue, by product and by country, associated with such Debiotech
Micro-Needle Products, (ii) the number of Debiotech Micro-Needle Products placed
or sold to distributors, by product and by country, and the Net Revenue, by
product and by country, associated with such Debiotech Micro-Needle Products,
(iii) the number of Debiotech Micro-Needle Products placed or sold by
Sub-licensees, by product and by country, and Net Payments received by Animas
from Sub-licensees associated with such Debiotech Micro-Needle Products, and
(iv) the royalties payable by Animas with respect to such Net Revenue for that
quarter and the Sublicense Fees payable by Animas with respect to such Net
Payments from Sub-licensees for that quarter, if any.     1.31   Pump Agreement:
a parallel agreement entered into between Debiotech and Animas in connection
with an externally worn micro-pump product of Debiotech, entitled License, Joint
Development and Manufacturing Assistance Agreement and all attached exhibits,
together with any future amendments entered into in accordance with such
parallel agreement.     1.32   Royalties Term: the period during which at least
one Licensed Patent is Valid in at least one Major Country.     1.33   Steering
Group: a six person committee, composed of three senior employees of each party,
but not their CEOs, which shall review in accordance with Section 5.5 of this
Agreement all the developmental, logistical and technical aspects of the
Development Program.     1.34   Sub-licensees: third party (outside Animas
Group) sub-licensees appointed by Animas in accordance with Section 2.3 of this
Agreement and distributing Debiotech Micro-Needle Products which have not been
sold to them by Animas Group or a Sub-licensee (so that such Debiotech
Micro-Needle Products have not yet been taken into account for determining
royalties due to Debiotech). Sub-licensees do no include (i) parties that
manufacture Debiotech Micro-Needle Products, or components therein, on behalf of
Animas, but do not distribute such Debiotech Micro-Needle Products or components
therein, or (ii) Distributors. However, the same person might be a Distributor
in connection with certain Debiotech Micro-Needle Products (bought from Animas
Group or a Sub-licensee) and a Sub-licensee in connection with certain other
Debiotech Micro-Needle Products (not bought from Animas Group or a
Sub-licensee).



--------------------------------------------------------------------------------

******   - Material has been omitted and filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



  1.35   Valid: qualifier for a patent in a determined country, meaning that
such patent in such country is valid, not expired and has not been declared
unenforceable by a competent body of such country (such as a United States
Federal District Court) for any defect related to the patent (such as a failure
from patentee to make relevant disclosures) and affecting its validity lato
sensu, but not making the patent technically invalid. Whether the validity of
the patent is challenged and infringers can effectively be prevented is
irrelevant to determine whether any patent is Valid.     1.36   Year: a calendar
year, from January 1 to December 31.



2.   License to Animas.



  2.1   Exclusive License. Debiotech hereby grants to Animas an exclusive, even
as to Debiotech, worldwide license, with the right to sublicense in accordance
with Section 2.3 of this Agreement, under all Debiotech Intellectual Property,
excluding intellectual property jointly developed by Debiotech and a third
party, and a non-exclusive sub-license under Debiotech Intellectual Property
jointly developed by Debiotech and a third party to make, have made, use, sell,
offer for sale, or import Debiotech Micro-Needle Products in the Field.    
2.2   Duration. The License shall be perpetual (subject to Article 15 of this
Agreement). After the Royalties Term, the License shall become a fully paid-up,
royalty free, irrevocable, non exclusive worldwide license.     2.3  
Sublicense. The License shall include the right for Animas to sublicense the
licensed rights; provided that Animas obtains Debiotech’s written consent which
consent shall not be unreasonably withheld or delayed. Animas’ sub-licensees
shall conform to the applicable material terms of this Agreement and Animas
shall remain directly liable to Debiotech with regard to any breach of the terms
of this Agreement by Animas’ sub-licensees remaining uncured after a 90 day
period following a default notice; provided that, Animas shall no longer be
considered in breach of this Section 2.3 in the event Animas terminates the
sublicense agreement within a reasonable period after the breach.



--------------------------------------------------------------------------------

******   - Material has been omitted and filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



  2.4   Limitation to the Field. Licensees shall not make, use, sell, offer for
sale, or import Debiotech Micro-Needle Products outside the Field.     2.5  
Further Documents. Debiotech hereby agrees to execute, or cause its employees,
partners, licensors, agents, or consultants to execute all documents and shall
take all actions necessary or desirable to effect, confirm and perfect the
rights granted to Animas pursuant to the License, including without limitation,
assignment to Debiotech of inventions past, present and future from its
employees and consultants.     2.6   Promotion. Animas shall use reasonable
commercial efforts to commercialize the Debiotech Micro-Needle Products,
independent of the economic attractiveness of other competing Animas products.  
  2.7   Sales, Marketing and Distribution. All sales, marketing, and
distribution activities for Debiotech Micro-Needle Products shall be the
responsibility of Animas. Animas shall give Debiotech periodic updates on the
progress of Animas marketing activities.



3.   License Fees.



  3.1   Initial License Fee. Animas shall not pay to Debiotech any initial
license fee in connection with this Agreement.     3.2   License Fee. Animas
shall pay to Debiotech a license fee of up to Two Million Five Hundred Thousand
Dollars ($2,500,000), payable within 30 days after the following milestones are
reached : (a) $500,000 upon sale of 500,000th Debiotech Micro-Needle Product ;
(b) $2.0 million upon sale of 2,000,000th Debiotech Micro-Needle Product. Above
payments are payable only once. Quantity thresholds are determined in aggregate
for all Debiotech Micro-Needle Products.     3.3   Sublicense Fees. Except to
the extent a Sub-licensee Royalty Rate is applicable, Animas shall pay to
Debiotech ****** of any Net Payments Animas receives from Sub-licensees and
Distributors (“Base Sub-licensee Rate”). Net Payments equal the gross cash
(including royalties) received by Animas Group from Sub-licensees pursuant to
any sub-license agreement between Animas Group and such Sub-licensee



--------------------------------------------------------------------------------

******   - Material has been omitted and filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



      relating to Debiotech Intellectual Property and the gross cash received by
Animas Group from Distributors pursuant to any agreement between Animas Group
and such Distributor relating to Debiotech Intellectual Property but excluding
any cash received by Animas Group from sales of Debiotech Micro-Needle Products
to such Distributors (provided that, to the extent Debiotech can demonstrate
that a substantial portion of the sales price of Debiotech Micro-Needle Products
sold by Animas Group to Distributors includes what should be characterized as a
sublicense fee or royalties due to Animas Group, Debiotech may require that such
part of the sales price be included in the Net Payments instead of in the Net
Revenue), minus applicable import, export and excise duties and sales tax
(including VAT), and minus any taxes withheld from the gross cash (excluding any
taxes that were withheld after the gross cash payable to Animas Group was
increased to provide that after the withholding of the taxes Animas Group was to
receive the same amount of payment it would have received but for the
withholding) to the extent not recoverable by Animas Group within two years of
the receipt of the gross cash. In the event the total aggregate number of
Debiotech Micro-Needle Products sold by all Sub-licensees and sold by Animas
Group to Distributors for resale outside the USA in a Year exceeds ****** of all
Debiotech Micro-Needle Products sold by Animas Group (including those to
Distributors) and its Sub-licensees in such Year, Animas shall pay to Debiotech
a Sub License Fee equal to the greater of (i) a royalty equal to ****** of net
revenues of Debiotech Micro-Needle Products sold by all Sub-licensees
(“Sub-licensee Royalty Rate”), or (ii) Base Sub-licensee Rate.     3.4  
Currency. All payments under this Agreement shall be made in US Dollars, and all
references in this Agreement to “Dollars” shall mean “US Dollars”. Payments to
be made to Debiotech shall be made by bank transfer to Debiotech’s bank account.



4.   Royalties.



  4.1   Base Royalties. Animas agrees to pay Debiotech a royalty equal to a
percentage of Net Revenue of Debiotech Micro-Needle Products sold or placed to
end-users by Animas Group. The royalty rate shall be in accordance with
Exhibit B.     4.2   Allocation of Net Revenues. For the purposes of royalty
calculations, any product sold in same sterile pack as Debiotech Micro-Needle
Product will be included as part



--------------------------------------------------------------------------------

******   - Material has been omitted and filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



     of Debiotech Micro-Needle Product. Also any tubing used for the delivery of
insulin or measurement of glucose along with Debiotech Micro-Needle Product will
also be included as part of Debiotech Micro-Needle Product.     4.3   Pump
Agreement Royalties. To the extent royalties payable under the Pump Agreement
relate to the same product sold hereunder, such amounts shall be deducted from
any royalty amounts due under this Agreement.     4.4   Net Revenue Adjustment.
In the event that less than ****** of Debiotech Micro-Needle Products placed or
sold by Animas Group in any given Year are placed or sold through its direct
sales force, the parties shall negotiate in good faith an appropriate correction
factor of the Net Revenue for that Year, which correction factor shall increase
royalty payments payable to Debiotech to compensate, in part, for the reduced
average selling prices of Debiotech Micro-Needle Products, and hence royalties
to Debiotech, as a result of the lower percentage of direct sales. The parties
in such negotiation shall consider a correction factor to provide for what the
average selling price of Debiotech Micro-Needle Products would have been had
Animas Group sold at least ****** of Debiotech Micro-Needle Products through its
direct sales force; provided that the gross margin percentage of Debiotech
Micro-Needle Products, in aggregate, sold by Animas Group after the increased
royalties does not fall below customary gross margin percentages for
manufacturers in the med-tech industry providing similar levels of customer
service, have similar mix of direct versus indirect sales, and perform similar
levels of R&D activities. Following any Change of Control, the correction factor
shall apply without regard to its impact on gross margin. If the parties are
unable to agree on a correction, either party may require that the matter be
determined by binding baseball arbitration pursuant to Section 16.2 of this
Agreement.     4.5   Royalties reduction. During the Royalties Term, if none of
the Licensed Patents covering any Debiotech Micro-Needle Product is Valid in any
Major Country, the royalty rate set forth in Exhibit H shall be reduced to
****** of above rate in those countries in which Debiotech Micro-Needle Products
are sold, but Licensed Patents are not Valid, provided that such reduction in
royalty rates shall only occur if (i) there is another competing Micro-Needle
product utilizing MEMS technology being sold in such country and, (ii) the
Debiotech Micro-Needle Products sold in such country are not manufactured in a
country where a Licensed Patent covering any Debiotech



--------------------------------------------------------------------------------

******   - Material has been omitted and filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



      Micro-Needle Product is Valid.     4.6   Quarterly Calculation and Payment
of Royalties. Royalties shall be due and payable with respect to the Net Revenue
made in each calendar quarter on the date which is forty-five (45) days
following the end of such calendar quarter (each such payment date, a “Payment
Date”). On or before each Payment Date on which royalties are due, Animas shall
prepare and deliver to Debiotech a Quarterly Royalties Statement.     4.7  
Records and Audits. Licensees shall maintain detailed books and records
containing information sufficient to verify the completeness and accuracy of the
information presented in each Royalty Statement for a period of at least five
years after the period to which such Royalty Statement relates.        
Debiotech shall have the right, not more than once each Year, on reasonable
advance notice to Animas, during usual business hours, to cause the examination
of relevant records of Licensees for the period since the last period covered by
any previous examination (including records which are more than five years old,
if then available) and ending with the calendar quarter covered by the most
recent Payment Date for the sole purpose of verifying the completeness and
accuracy of the Quarterly Royalty Statements, including any specific calculation
relevant under this Agreement (such as with regard to Sections 3.3 and 4.4 of
this Agreement). At Debiotech’s election, any such examination shall be
conducted by Animas’ auditors, if allowed by law and agreeable to such auditors,
or by independent public accountants selected by Debiotech and reasonably
acceptable to Animas.         As a condition to such examination, Animas may
require such independent public accountants to execute a confidentiality
agreement in form and substance reasonably satisfactory to Animas pursuant to
which such independent public accountants will agree to retain in confidence all
information learned by them in the course of such examination, except that any
discrepancy in any information included in a Quarterly Royalty Statement, or
being a relevant information under this Agreement, may be disclosed to
Debiotech.         Debiotech shall pay the costs of conducting such audit unless
the final results of an audit reveal an underpayment by Animas of five percent
(5%) or more during the



--------------------------------------------------------------------------------

******   - Material has been omitted and filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



      audited period, in which case Animas shall pay the costs of conducting
such audit.     4.8   Duration. Royalties are to be paid on the sale of all
Debiotech Micro-Needle Products sold by Licensees throughout the world during
the Royalties Term. Following the Royalties Term, the provisions of Section 2.2
of this Agreement shall apply.



5.   The Development Program and MEMS Micro-Needle.



  5.1   Responsibilities of Debiotech. Debiotech shall use reasonable commercial
efforts to complete the Development Program, pursuant to which Debiotech shall
be responsible for development of MEMS Micro-Needle and process to manufacture
MEMS Micro-Needle , both in accordance with Micro-Needle Specifications, and
provide to Animas fully functional prototypes of the MEMS Micro-Needle, which
meet the Micro-Needle Specifications, are sufficient for FDA Submission, and are
in a form which in fact permits redesign for manufacturing and scaling up for
large scale industrial manufacturing.         To the extent that such prototypes
of the MEMS Micro-Needle fail to meet the requirements set forth above,
Debiotech shall, at its sole expense, use reasonable commercial efforts to
continue development work to satisfy such requirements; provided that, Debiotech
shall not be required to continue development if Animas has commenced marketing
of the Debiotech Micro-Needle.     5.2   Responsibilities of Animas. Animas
shall use reasonable commercial efforts to complete the Development Program,
pursuant to which Animas shall be responsible for development of Debiotech
Micro-Needle in accordance with Micro-Needle Specifications to be developed.    
    Animas shall be responsible for establishing the large scale manufacturing
and Debiotech shall propose appropriate materials to be used to manufacture the
Debiotech Micro-Needle and shall assist by supplying engineering support
necessary to facilitate production of the Debiotech Micro-Needle in large scale
by Animas or suppliers designated by Animas.



--------------------------------------------------------------------------------

******   - Material has been omitted and filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



  5.3   Development Expenses. Each party shall be responsible for bearing its
own costs of the Development Program. Debiotech shall be solely responsible for
all expenditures of any nature required to complete the development of the MEMS
Micro-Needle in a form which in fact permits scaling up for large scale
industrial manufacturing and which satisfies the requirements set forth in
Section 5.1 above. Animas shall be solely responsible for all expenditures of
any nature required to complete the development of the Debiotech Micro-Needle in
a form which in fact permits scaling up for large scale industrial manufacturing
and which satisfies the requirements set forth in Section 5.2 above. Animas
shall be responsible for the costs of any tooling and equipment for
manufacturing of the Debiotech Micro-Needle as well as for the cost of all
required redesign for manufacturing.         However, if (a) development costs
incurred by Debiotech solely to satisfy Interface requirements in aggregate
exceed ******, or (b) Debiotech Micro-Needle Products (other than Debiotech
Micro-Needle) require modification of MEMS Micro-Needle, Animas shall reimburse
Debiotech at rates as provided for in Exhibit C plus out-of-pocket expenses.    
    Animas agrees to spend not less than ****** to develop Debiotech
Micro-Needle prior to January 2007 unless both parties agree, in good faith,
that the Debiotech Micro-Needle is not feasible as a commercial product.    
5.4   Reports. Debiotech shall keep Animas fully informed with regard to the
progress of the development of the MEMS Micro-Needle.         Not later than
fifteen (15) days prior to the meetings with CEOs contemplated by Section 5.5,
Debiotech shall submit to Animas a written report including all information
regarding progress on the Development Program, disclosing any inventions or
other improvements in technology, whether or not patentable, discovered or
created in the course of the Development Program. The reports will also include
a confirmation from Debiotech that Debiotech believes that the Development
Program can be completed consistent with the schedule contemplated, or Debiotech
shall submit to Animas a revised schedule setting forth the revised estimated
time to complete the Development Program.         If reasonably necessary in
addition to the above, and to the extent it would not be



--------------------------------------------------------------------------------

******   - Material has been omitted and filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



      unreasonably burdensome on Debiotech, upon request from Animas, Debiotech
shall allow Animas’ representatives and, where Animas shows a reasonable
business purpose, third party guests (subject to appropriate confidentiality
agreements with Debiotech), to visit the development facilities where the
Development Program is conducted, to attend presentations by Debiotech
representatives of the current state of the Development Program and to receive
additional written reports addressing specific issues.         All contents of
this Section 5.4 and of Section 5.5 below shall be reviewed and modified by the
parties as necessary to adequately reflect the actual needs associated with the
Development Program and the associated process.     5.5   Program Management.
Each party shall appoint three senior employees, but not their CEOs, to form the
Steering Group, which shall review all the developmental, logistical and
technical aspects of the Development Program. In addition, major financial
issues shall be discussed when they arise. To the extent possible the Steering
Group should be the same as the steering group under the Pump Agreement.        
At least two members of the Steering Group from each side shall meet in person
at least once every two months. Each party may invite additional participants
from its own party to attend. Minutes of the meetings shall be prepared by
Debiotech, indicating in particular the steps believed to be satisfactorily
performed by the parties and the next steps to be performed. Minutes shall be
reviewed and approved or rejected and amended at the next meeting of the
Steering Group. Minutes of the Steering Group shall not constitute amendments of
this Agreement or the Micro-Needle Specifications even if signed by
representatives of the parties or the CEOs of each Party.         The Steering
Group shall be charged with managing the Development Program with a view to
completing development of the Debiotech Micro-Needle as rapidly as possible. In
addition, the Steering Group shall insure that such development be completed in
accordance with the Micro-Needle Specifications and that the manufacturing cost
of the Debiotech Micro-Needle be consistent with the levels set forth in the
Micro-Needle Specifications. The Steering Group shall make recommendations to
either Party regarding design and engineering issues and shall



--------------------------------------------------------------------------------

******   - Material has been omitted and filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



      make recommendations to Animas regarding the most appropriate supplier(s)
to manufacture the Debiotech Micro-Needle or any part thereof. Debiotech
employees shall be primarily responsible for issues relating to design,
engineering and intellectual property with regard to the MEMS Micro-Needle.
Animas employees shall be primarily responsible for issues relating to design,
engineering and intellectual property with regard to other parts of the
Debiotech Micro-Needle as well as manufacturing and selection of suppliers.
Animas shall also be responsible for facilitating any incorporation of Animas’
technology, if any, in the Debiotech Micro-Needle.         Either Party’s
members on the Steering Group may recommend modifications to the Micro-Needle
Specifications and the Development Program by submitting a written request to
the other Party’s members on the Steering Group detailing the nature of the
modification, the reason for the modification and the anticipated costs
associated with implementing the modification. Any modification must be approved
in writing by each CEO. Each Party agrees not to unreasonably withhold their
approval to a modification suggested by the other Party so long as the
consenting Party cannot demonstrate with written documentation that the
modification (i) adversely affect the marketability and desirability of the
Debiotech Micro-Needle, (ii) materially affects the cost of the development
effort, or (iii) materially affects the timing of the availability on the market
of the Debiotech Micro-Needle.         Each Party’s members on the Steering
Group shall keep their respective CEOs informed as necessary. The Steering Group
shall meet in person with the CEOs as a group of eight at least once every
4 months. The Steering Group shall attempt to resolve issues without the
involvement of the CEOs; provided, that, in the event the parties cannot agree,
the issue shall be put before the CEOs who shall use commercially reasonable
efforts to resolve the issue.         Meetings of the Steering Group (other than
those to attended by the CEOs) shall be held at the location where the most
active development work is being conducted, which the parties anticipate will be
in Lausanne Switzerland through the early and middle stages of the Development
Program, and may be the site of anticipated manufacturing facilities later in
the Development Program. Meetings of the Steering Group attended by the CEOs
shall alternate between locations designated by the CEO of Animas and the CEO of
Debiotech.



--------------------------------------------------------------------------------

******   - Material has been omitted and filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



  5.6   Obligations to develop Product. Debiotech agrees that it will devote the
resources as reasonably necessary to ensure development of the MEMS Micro-Needle
by the deadline to be mutually agreed by the parties.         Animas agrees that
it will devote the resources as reasonably necessary to ensure development of
the Debiotech Micro-Needle in time for Debiotech to complete the Development
Program by the deadline to be mutually agreed by the parties.     5.7   Failure
to complete Development Program. Because of the uncertainties associated with
the development work, neither party warrants that it will successfully complete
the Development Program.     5.8   Choice of Suppliers under Development
Program. Debiotech and Animas must jointly agree on choice of suppliers for any
part or process of the Development Program if Non-recurring Engineering Expense
(NRE) or tooling charge exceeds $20,000.



6.   Regulatory Responsibility.



  6.1   Regulatory Filings. Animas shall use commercially reasonable efforts to
file regulatory approvals, including to the Food and Drug Administration,
pending completion of test results and other documentation required for such
submission.     6.2   Documentation for regulatory submission. In connection
with preparation by Animas of the FDA Submission and during the review by FDA of
the FDA Submission, Debiotech shall: a) furnish all test results and
documentation on MEMS Micro-Needle required by FDA and, b) remain available for
responding to questions by FDA relating to such FDA Submission.     6.3  
Clinical Studies. Animas shall be responsible for oversight of clinical studies,
if any, necessary to obtain FDA Approval, and shall be responsible for the cost
of any such studies. Protocol of clinical studies must be approved by Debiotech
in advance.     6.4   Material for Clinical Studies. Notwithstanding the
provisions of Section 7.1 of this



--------------------------------------------------------------------------------

******   - Material has been omitted and filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



      Agreement, Debiotech shall furnish MEMS Micro-Needle & Interface, in
accordance with Micro-Needle Specifications, needed for clinical studies as
required in Section 6.3 of this Agreement. The cost of all such deliverables
shall be borne solely by Debiotech, provided that, Animas shall be responsible
for any investments necessary for manufacturing and redesign for manufacturing,
to the extent required.     6.5   Regulatory Obligations. Animas and Debiotech
shall cooperate in the preparation of, and shall execute, as part of the
Development Program, a Quality Agreement in order to meet the requirements of
ISO13485, European MDD and FDA QSR (21 CFR 820) requirements for medical
devices, to the extent applicable.



7.   Manufacturing Program of MEMS Micro-Needle.



  7.1   Manufacturing Responsibility. Animas shall be responsible for all
aspects of manufacturing of Debiotech Micro-Needle Products, and shall bear all
corresponding costs, except to the extent specifically stated otherwise.    
7.2   Choice of Initial Manufacturer. Debiotech shall recommend not less than
three candidates of initial manufacturer for the MEMS Micro-Needle. Animas may
choose between one of three candidates to be the initial manufacturer. If for
whatever reason, Animas finds the three candidates unacceptable, Animas may
recommend other candidates, whose endorsement by Debiotech may not be
unreasonably withheld.     7.3   Debiotech Assistance. Debiotech, at its own
cost, shall provide (i) all documentation of all processes, materials, testing,
and assembly instructions necessary for the initial manufacturer to manufacture
the MEMS Micro-Needle in small-scale manufacturing and further enter into a
redesign for manufacturing for large-scale production, (ii) any training
required of personnel of the initial manufacturer to manufacture the MEMS
Micro-Needle, (iii) any additional technical support including for re-design/
revalidation of processes necessary for large-scale manufacturing ((i) to
(iii) constituting the Manufacturing Program), and (iv) continued technical
support including for re-design/ revalidation of processes, until the initial
manufacturer has delivered to Animas 500,000 MEMS Micro-Needles to be placed on
the market.



--------------------------------------------------------------------------------

******   - Material has been omitted and filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



  7.4   Cost. The cost of all required manufacturing tools and equipments as
well as for the redesign for manufacturing shall be borne by Animas.     7.5  
Support after Manufacturing Program. Debiotech shall provide employees as
reasonably requested by Animas from time to time to support manufacturing and
technical issues, as they may arise of MEMS Micro-Needle after completion of
Manufacturing Program. Animas shall reimburse Debiotech at rates as provided for
in Exhibit C, plus out-of-pocket expenses.     7.6   Access to MEMS Micro-Needle
Manufacturer. Subject to the terms and conditions of this Section 7.6 and
Section 12.1 of this Agreement, Debiotech shall have the right to buy directly
from the manufacturer (the “MEMS Manufacturer”) the MEMS Micro-Needle for use
outside the Field.         To the extent Debiotech requires MEMS Manufacturer to
use substantially the same tooling and equipment which is either (a) used by and
has been specifically paid for by Animas, or (b) is owned by Animas (the
“Tooling”), then (i) Debiotech must reimburse Animas for its pro rata share of
any non-recurring engineering costs (excluding Animas personnel) and tooling
costs incurred by Animas for the manufacture of such MEMS Micro-Needle,
irrespective of when such costs were incurred (provided such reimbursement shall
not apply to prototypes and small series in an amount less than 251 wafers
requested by Debiotech for development, clinical evaluation and registration
purposes so long as the manufacture of such prototypes and small series do not
cause delays to Animas deliveries); (ii) Animas shall have priority in the
supply of MEMS Micro-Needle over Debiotech in the event that (i) the MEMS
Manufacturer is unable to provide all quantities of MEMS Micro-Needle requested
by both Debiotech and Animas unless Animas has failed to provide MEMS
Manufacturer an adequate forecast of such requirements as set forth in the
agreement between the MEMS Manufacturer and Animas; (iii) any request for a
change by Debiotech in the design or manufacturing of Tooling must be approved
by Animas prior to any discussion with MEMS Manufacturer, and further any such
discussions between MEMS Manufacturer and Debiotech, after such approval by
Animas for such discussions, may only be done in the presence of Animas
personnel; (iv) in no case, may any change in the design or manufacturing of
such Tooling be made without the explicit approval in writing by Animas, and
further Animas is under no



--------------------------------------------------------------------------------

******   - Material has been omitted and filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



     obligation to approve a change in the design or manufacture of such
Tooling, even if Debiotech believes that Animas is unreasonably withholding its
approval.         All rights and obligations of Debiotech in this Section 7.6
shall inure to Debiotech’s licensees outside the Field, provided that, such
licensees agree to indemnify Animas from any third party claims in connection
with their using of the Tooling as per this Section 7.6, and further provided,
that the prior written approval by Animas is obtained, which approval shall not
be unreasonably withheld. Debiotech shall indemnify and hold harmless Animas,
its successors and assigns, Affiliates, and their respective agents, officers,
employees, representatives and directors from any third party claims in
connection with Debiotech using the Tooling as per this Section 7.6. In the
event Debiotech or its licensees sell product in the Field in a manner which is
under the reasonable control of Debiotech or its licensee, in addition to any
remedies that may exist under this Agreement, all rights of Debiotech under this
Section 7.6 may be terminated, provided (i) sales were made willfully in the
Field, or (ii) sales were made negligently in the Field and are materially
harmful to Animas. Such termination rights shall not apply to the extent
Debiotech or its licensee, following notice from Animas, fails to cure the
breach within 90 days.



8.   Representations, Warranties and Covenants.



  8.1   Authorization. Each party represents that it is duly organized, validly
existing and in good standing under the laws of the state of its organization,
that it has full power to execute, deliver and perform this Agreement, that this
Agreement has been duly authorized, executed and delivered by such party and is
the legal, valid and binding obligation of such party, enforceable against such
party in accordance with its terms, subject as to enforcement, to applicable
bankruptcy, insolvency, moratorium, reorganization or similar laws affecting
creditors’ rights generally and general principles of equity.     8.2   No
Conflict. Each party represents that the execution, delivery and performance of
this Agreement do not require any approval, license, qualification, consent or
filing or exemption therefrom, or other action by any court, governmental
authority or other person, and do not contravene or constitute a default under
any legal requirement binding on such party, any agreement binding on such party
or any of its assets, or any judgment, injunction or order or decree binding on
such party or any of its



--------------------------------------------------------------------------------

******   - Material has been omitted and filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



      properties.     8.3   No Litigation. Each Party represents that there is
no actual, pending or, to the best knowledge of such Party, threatened action,
suit, proceeding or investigation against or affecting it or any of its assets
(including, with respect to Debiotech, Debiotech Intellectual Property) before
or by any court or arbiter or any governmental authority which would prohibit or
interfere with such Party performance of its duties under this Agreement.    
8.4   No Intellectual Property of Third Parties. Debiotech represents that, to
the best knowledge of Debiotech, there is no Valid intellectual property owned
by any third party which would restrict Animas from making, using and selling
Debiotech Micro-Needle (as defined in the Micro-Needle Specifications) in the
Field throughout the world under the License in accordance with the terms of
this Agreement without payment to third parties. Debiotech further warrants that
it did not receive any communication from third parties (i) notifying it that
the Debiotech Micro-Needle might infringe intellectual property rights of any
third party or (ii) questioning the ability of Debiotech Intellectual Property
to adequately prevent third parties from duplicating the Debiotech Micro-Needle
without infringing.     8.5   Ownership of Intellectual Property. Debiotech
represents that it owns (whether by ownership directly or through licensed
rights) the Licensed Patents described in Exhibit A, free and clear of any
claims of any third party. Debiotech represents that, to the best knowledge of
Debiotech, it owns (whether by ownership directly or through licensed rights)
all of the intellectual property necessary or useful for the development of the
Debiotech Micro-Needle under the Development Program, including without
limitation, the Debiotech Intellectual Property, free and clear of any claims of
any third party. Debiotech represents, (i) that, to the best knowledge of
Debiotech, none of such intellectual property infringes or misappropriates any
intellectual property rights or other property rights of any third party other
than third parties identified in (v) below that have licensed relevant
technology to Debiotech; (ii) that no intentional misrepresentations were made
in any applications for patents included within Debiotech Intellectual Property;
(iii) that all such patent applications have been made in good faith and
(iv) that Debiotech does not have any knowledge of any factors which would
compromise the validity of any of the Licensed Patents; and (v) that, to the
best knowledge of Debiotech, Debiotech does not possess, nor does it



--------------------------------------------------------------------------------

******   - Material has been omitted and filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



      currently require, any third party license(s) other that referred to in
Section 8.6 of this Agreement to make, sell, use and/or import the Debiotech
Micro-Needle.     8.6   Authorization to License. Debiotech represents that
Debiotech is legally authorized to license, on a worldwide basis, all Licensed
Patents, including those identified as “Goran Stemme patents” and covenants to
protect Animas from any recourse made by Goran Stemme and Patrick Griss (the
patents owners) as evidenced by the agreement between the patents owners and
Debiotech described in Section 8.7 of this Agreement.     8.7   Patent Owners
Intellectual Property. Debiotech represents that Debiotech and patent owners
have executed an agreement which ensures that Animas may use the License without
obligation to pay any royalties to the patent owners or any third party and that
such patent owners will look solely to Debiotech for payment of any royalties
owing to them as a result of Animas’ exploitation of the License.     8.8  
Feasibility of Development Program. Debiotech represents that it reasonably
believes that the Development Program can be successfully completed within the
timeframes set forth in this Agreement.     8.9   Indemnification. Debiotech
shall indemnify, defend and hold harmless Licensees, their respective successors
and assigns, and their respective agents, officers, employees, representatives
and directors from and against claims made against them by third parties,
including any and all actions, suits, damages, claims, loss or liabilities
(including, without limitation, reasonable attorneys’ fees and costs of
collection) arising out of or caused by a breach by Debiotech of any of its
representations made in this Article 8. Notwithstanding the foregoing,
Debiotech’s indemnification obligations set forth in this Section shall not
apply with respect to any claims by Licensees that Debiotech Intellectual
Property infringes the intellectual property of such Licensee.         Licensee
shall promptly notify Debiotech of such claim. Debiotech shall have the right to
assume and control the defense, direct the investigation, and control the
settlement of each such claim, provided that, Debiotech shall not settle the
claim or otherwise consent to a judgment relating to such claim without the
prior written



--------------------------------------------------------------------------------

******   - Material has been omitted and filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



      consent of the Licensee (such consent not to be unreasonably withheld or
delayed). Licensee shall be permitted to participate to any proceedings at its
own expense.         Debiotech and Licensee shall fully cooperate with each
other in connection with the defense of such claim, including by furnishing all
available documentary or other evidence as is reasonably requested by the other.
        If Debiotech elects not to settle or defend such claim, the Licensee
shall (at the expense of Debiotech) have the right to assume the defense of such
claim and shall have the right to settle (with the prior written consent of
Debiotech, such consent not to be unreasonably withheld or delayed).



--------------------------------------------------------------------------------

******   - Material has been omitted and filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



9.   Limitations of Liability



  9.1   EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER PARTY MAKES ANY
REPRESENTATIONS OR WARRANTIES, ORAL OR WRITTEN, EXPRESS OR IMPLIED, ARISING FROM
COURSE OF DEALING, COUSE OF PERFORMANCE, USAGE OF TRADE, OR OTHERWISE, INCLUDING
IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR
TITLE.     9.2   EACH PARTY’S TOTAL AGGREGATE LIABILITY FOR DAMAGES UNDER THIS
AGREEMENT SHALL UNDER NO CIRCUMSTANCES EXCEED $ 500,000 EXCEPT AS PROVIDED
BELOW. UNDER NO CIRCUMSTANCES SHALL EITHER PARTY BE LIABLE TO THE OTHER OR ANY
OTHER PERSON FOR LOST REVENUES, LOST PROFITS, LOSS OF BUSINESS, OR ANY
INCIDENTAL, INDIRECT, EXEMPLARY, CONSEQUENTIAL, SPECIAL, OR PUNITIVE DAMAGES OF
ANY KIND, WHETHER OR NOT FORESEEABLE, EVEN IF ONE PARTY HAS BEEN ADVISED OR WAS
AWARE OF THE POSSIBILITY OF SUCH LOSS OR DAMAGE. THE FOREGOING LIMITATIONS SET
FORTH IN THE TWO PREVIOUS SENTENCES SHALL NOT APPLY WITH RESPECT TO (i) EITHER
PARTY’S INDEMNIFICATION OBLIGATIONS UNDER THIS AGREEMENT, (ii) BREACHES BY
EITHER PARTY OF THE OTHER PARTY’S INTELLECTUAL PROPERTY RIGHTS, (iii) BREACHES
BY DEBIOTECH OF THE LICENSE GRANTED ANIMAS IN THIS AGREEMENT, (iv) BREACHES BY
ANIMAS OF SECTION 2.4 OF THIS AGREEMENT, OR (V) FRAUDULENT MISREPRESENTATIONS.  
  9.3   The representations made by each Party under this Agreement and the
obligations of each Party under this Agreement, run only to the other Party, and
not to any Affiliate, sublicensee, customer or any other Person. Under no
circumstances shall any Affiliate of the other Party, its customers, or any
other Person be considered a third party beneficiary of this Agreement or
otherwise entitled to any rights or remedies under this Agreement.



--------------------------------------------------------------------------------

******   - Material has been omitted and filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



10.   Lawsuits by Others Alleging Infringement of Debiotech Micro-Needle
Products .



  10.1   Infringement Claims by Third Parties. In the event that a third party,
other than a Licensee, asserts any claim or cause of action alleging that the
Debiotech Micro-Needle Products in the Field (i) infringe of a patent or
copyright of another person, or (ii) unlawfully discloses or uses or
misappropriates a trade secret or other intellectual property right of a third
person, Animas shall have the right to assume control and direct the
investigation, defense and settlement of each such claim.         Animas shall
keep Debiotech fully informed of all developments of the case, including any
counterclaims made by Animas. Animas shall, to the extent legally permissible
and without waiving attorney client privilege, (a) provide Debiotech with copies
of all pleadings, discoveries and other relevant material (including discussion
papers, submissions, opinions, technical evaluations, expert or witness
statements and any other material contemplated to be used in the proceedings or
otherwise relevant to the proceedings, whether in draft or final form), and (b)
allow, except to the extent it would prove impracticable, participation in
defense strategy discussions; provided that, Debiotech shall agree to
appropriate confidentiality undertakings. Debiotech and its agents,
representatives and employees shall at all times have the right, at its own
cost, to participate in the defense (and assume the defense if Animas does not
act in good faith in defending the claim).         The Parties shall fully
cooperate with each other in connection with the defense of such claim,
including by furnishing all available documentary or other evidence as is
reasonably requested by the other.         Animas shall not, to the extent
reasonably practicable, settle the claim or otherwise consent to an adverse
judgment in such claim without the express written consent of Debiotech, which
consent shall not be unreasonably withheld or delayed. In the event that
Debiotech reasonably withholds its consent, whether such consent is requested
before or after the settlement is reached, the provisions of Section 10.3 of
this Agreement shall not apply.



--------------------------------------------------------------------------------

******   - Material has been omitted and filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



  10.2   Claims by Licensees. In the event that a Licensee asserts any claim or
cause of action for patent, copyright infringement, unlawful disclosure or use
or misappropriation of a trade secret or other intellectual property right
against another Licensee or Debiotech in connection with the Debiotech
Micro-Needle Products in the Field, Animas shall be solely responsible in
connection with such claim and the provisions of Section 10.3 shall not apply.  
  10.3   Royalty Offset. Subject to the limitations below in this Section 10.3,
Debiotech shall reimburse Animas for the lesser of (i) fifty percent (50%) of
all license fees, costs, settlement fees, expenses, damages and liabilities,
including reasonable counsel fees and expenses , incurred by Licensees as a
result of any third party claim under Section 10.1 of this Agreement or (ii) 50%
of the aggregate royalties received pursuant to Article 4 and of the estimated
future royalties to be received of the date of the assessment of such
Infringement Costs. Such payment shall be referred to as “Infringement Payment”
and shall be credited in full against 50% of all royalties falling due to
Debiotech under this Agreement thereafter. Debiotech shall have no obligation to
make an Infringement Payment if the claims are based on technology sourced from
or developed by Licensees. To the extent the Parties resolve differences
regarding this Section 10.3, the Parties shall submit the matter to baseball
arbitration pursuant to Section 16.2 of this Agreement.     10.4   Cooperation.
If, prior to Commercial Launch, either party finds intellectual property of a
third party that could potentially prevent or restrict commercialization of the
Debiotech Micro-Needle in accordance with the Micro-Needle Specifications, the
parties shall work together to develop an alternate design or a solution not to
infringe the third party intellectual property rights.



11.   Product Liability.



  11.1   Indemnification by Animas. Animas shall indemnify, defend and hold
harmless Debiotech, its agents, officers, employees, representatives and
directors from and against claims made against them by third parties, including
any and all third party actions, suits, damages, claims, losses or liabilities
(including, without limitation, reasonable attorneys’ fees and costs of
collection), arising out of or caused by allegedly defective product. Animas
shall have no obligation under this Section 11.1 to the extent such claim arises
out of or is caused by the dishonesty or wanton



--------------------------------------------------------------------------------

******   - Material has been omitted and filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



      carelessness of Debiotech.         Debiotech shall promptly notify Animas
of such claim. Animas shall have the right to assume and control the defense,
direct the investigation, and control the settlement of each such claim.
Debiotech shall be permitted to participate to any proceedings at its own
expense.         The Parties shall fully cooperate with each other in connection
with the defense of such claim, including by furnishing all available
documentary or other evidence as is reasonably requested by the other, and shall
use reasonable commercial efforts to defend such claim.         If Animas elects
not to settle or defend such claim, Debiotech shall (at the expense of Animas)
have the right to assume the defense of such claim and shall have the right to
settle (with the prior written consent of Animas, such consent not to be
unreasonably withheld or delayed).     11.2   Insurance Requirements. Animas
agrees that it will maintain the levels of insurance it has as of the Agreement
Date and Debiotech agrees (except to the extent that purchasing such levels of
insurance would be unreasonable from a commercial point of view) that it will
maintain at least ****** in insurance coverage, in each case at such party’s
sole cost and expense. Commencing with the clinical testing of the Debiotech
Micro-Needle Products on human patients, Animas agrees to maintain in effect and
deliver to Debiotech a certificate regarding a comprehensive general liability
insurance in which Debiotech is an additional insured in an aggregate amount of
at least ******, except to the extent that purchasing such levels of insurance
would be unreasonable from a commercial point of view.



--------------------------------------------------------------------------------

******   - Material has been omitted and filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



12. Indemnification Outside the Field of Use.



  12.1   Notwithstanding the provisions of Sections 10.1 and 11.1 of this
Agreement, Animas shall have no obligation to defend or indemnify Debiotech,
Debiotech’s sub-licensees or any third party and Debiotech shall indemnify and
hold harmless Licensees, their respective successors and assigns and their
respective agents, representatives, officers, directors and employees from and
against claims made against them by third parties, including any and all
actions, suits, claims, losses, damages, costs and expenses, arising out of or
caused by (i) the licensing by Debiotech of Debiotech Intellectual Property to
third parties, (ii) the licensing of jointly developed intellectual property to
third parties, (iii) any use by Debiotech and Debiotech’s sub-licensees of the
Debiotech Intellectual property, any jointly developed intellectual property by
Debiotech, or any future inventions outside the Field of Use. Liabilities
include, but are not limited to: (x) any product liability or other claim of any
kind related to use by a third party of a Debiotech Intellectual Property or any
jointly developed intellectual property; (y) a claim by a third party that the
Debiotech Intellectual Property or jointly developed intellectual property
infringes or violates any patent, copyright, trade secret, trademark or other
intellectual property right of such third party; and (z) claims arising from
clinical trials or studies conducted by or on behalf of Debiotech, its
Affiliates, sublicensees, assignees or vendors or third parties relating to the
Debiotech Intellectual Property or jointly developed intellectual property
rights, such as claims by or on behalf of a human subject of any such trial or
study.

13. Ownership of Inventions and Protection of Trade Secrets.



  13.1   Future Inventions Inventions made by Debiotech employees and
consultants shall be the sole property of Debiotech. Such inventions made during
the Royalties Term shall be included within Debiotech Intellectual Property, so
as to subject them to the License, with no additional consideration payable by
any Licensee.         Inventions made by Animas Group employees and consultants
shall be the sole property of Animas Group. Animas hereby grants to Debiotech a
royalty-free exclusive worldwide license for use outside of the Field, including
the right to



--------------------------------------------------------------------------------

******   - Material has been omitted and filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



      sublicense, under any such invention made during the Royalties Term
specifically relating to the design or manufacture MEMS chips, but no license is
granted to inventions relating to Micro-Needle irrespective of whether or not
such Micro-Needle utilize a MEMS Chip.         Inventions made by employees and
consultants of both Animas Group and Debiotech shall be the joint property of
both parties with such inventions being part of the Licensed Patents, Animas
Group having an exclusive right, even as to Debiotech, to such joint inventions
in the Field with no further consideration, and Debiotech having an exclusive
right, even as to Animas, to such joint inventions for use outside of Field
worldwide with no further consideration. If such joint invention specifically
involves MEMS technology, Debiotech shall be responsible for prosecution and
maintenance of patents; otherwise Animas shall be responsible for prosecution
and maintenance of patents.     13.2   Future Developments. Debiotech shall keep
Animas regularly informed of any future development beyond that set forth in the
Development Program of the MEMS Micro-Needle made by Debiotech during the
Royalties Term and such development shall be included in Debiotech Intellectual
Property so as to subject such development to the License, with no additional
consideration payable by Licensees. However, to the extent such future
development is requested by Animas, Animas shall reimburse Debiotech for the
actual cost incurred to develop such future development to the extent such
development is beyond the parameters and scope of the Development Program or the
costs necessary to transfer the technology requested by Animas.         Animas
shall keep Debiotech regularly informed of (i) any developments of the MEMS
Micro-Needle made by Animas Group employees and consultants during the Royalties
Term and (ii) any developments to the then-current manufacturing processes made
during the Royalties Term. Debiotech shall have non-exclusive rights outside of
the Field to use any developments of the MEMS Micro-Needle made by Animas Group
during the Royalties Term, with the right to sublicense. The rights of Debiotech
set forth in this paragraph shall be referred to as “Section 13.2 Rights”.



--------------------------------------------------------------------------------

******   - Material has been omitted and filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



  13.3   Animas Rights. Provided that no Change of Control has occurred,
Debiotech shall give Animas a right of first refusal with regard to any proposed
license or transfer of rights by Debiotech to any new technology related to
Micro-Needles in the Field (not included within Debiotech Intellectual Property
as Animas already has exclusive rights to the Debiotech Intellectual Property)
(“Transfer”) on terms at least as favorable as those offered to any third party,
if applicable. Notwithstanding the foregoing, such right of first refusal shall
not apply to the extent any Transfer is solely related to a reorganization of
Debiotech, the end result of which (after the closing of all such transactions)
is no change in the ultimate ownership or control of such new technology.

               (a) Notice. Debiotech shall provide Animas with written notice of
a Transfer opportunity. Such notice shall include the terms of the proposed
Transfer, including proposed scope, consideration, and other material terms, but
not the third party with whom a Transfer would be contemplated (the “ROFR
Notice”). There shall be no increase in royalty rates (as compared with the
rates provided for in Article 4 of this Agreement) for additional use. Animas
shall pay to Debiotech the reasonable costs of any development or transfer of
technology requested by Animas, if any, at rates as provided for in Exhibit C,
plus out-of-pocket expenses.

               (b) Animas Answer. Animas shall respond to Debiotech within
thirty (30) days following receipt of the ROFR Notice, indicating either
(i) declination of the proposed Transfer; or (ii) Animas’ interest to the
proposed Transfer on the material terms contained in the ROFR Notice. In the
event that Animas fails to provide Debiotech with written notice of any kind,
such silence shall be deemed a declination of the proposed Transfer.

               (c) Negotiations. Animas and Debiotech shall, for a period not
less than forty-five (45) days from Debiotech’s receipt of the Animas notice
indicating interest, negotiate in good faith to reach agreement and finalize
mutually satisfactory documentation (whether a full agreement or a binding term
sheet) relating to the proposed Transfer.

               (d) Third Parties. In the event that Animas declines the proposed
Transfer, or if Debiotech and Animas cannot agree on the terms of a definitive



--------------------------------------------------------------------------------

******   - Material has been omitted and filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



      transaction, then Debiotech shall be allowed to enter into definitive
agreements with any third party and consummate the proposed Transfer, provided
that the terms and conditions (including financial) contained in the definitive
agreement are not less favorable to Debiotech than those contained in the latest
ROFR Notice.     13.4   Application for and Prosecution of Patents. At its sole
expense, Debiotech shall diligently, file and prosecute applications for
Licensed Patents in the Major Countries, Japan and Canada (collectively, the
“Group A Countries”) and in such other countries (the “Group B Countries”) as
Animas may request, and, except as provided below in this Section 13.4, and
shall maintain any patents issued thereon by payment of all required renewal or
maintenance fees or taxes. Debiotech will make all initial Group A Country
filings using a Patent Cooperative Treaty filing and will use the same Patent
Cooperative Treaty filing for the Group B Countries to the extent available.    
    If Debiotech determines that the costs of maintaining a patent in any of the
Group B countries exceeds the value of doing so Debiotech may, not later than
60 days prior to the last date on which payment must be made to maintain the
patent, give written notice to Animas enclosing a copy of the patent, stating
the amount required to be paid periodically to maintain such patent, and
offering to assign such patent to Animas. If Animas elects to accept Debiotech’s
offer to assign such a patent, Debiotech shall execute such documentation of
such assignment as Animas may reasonably require and Animas shall grant to
Debiotech a worldwide, non-exclusive, perpetual and royalty-free license under
such patent outside of the Field. If Animas elects not to accept Debiotech’s
offer to assign such patent, Debiotech may abandon such patent.        
Debiotech will interact directly with patent agents and law firms on all patent
prosecution and patent maintenance matters related to the Licensed Patents and
will copy Animas on all material correspondence related thereto. Debiotech shall
instruct the patent agents and law firms to provide Animas directly with any
information reasonably requested by Animas. With respect to any matter involving
Licensed Patents, Debiotech agrees to use all reasonable efforts to notify
Animas in writing at



--------------------------------------------------------------------------------

******   - Material has been omitted and filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



      least thirty (30) days prior to the due date or deadline for any action
which could jeopardize maintenance of any patent in any country.        
Debiotech shall inform Animas of the patent agents and law firms providing legal
services relating to the Licensed Patents and jointly developed intellectual
property which will be performed on behalf of Animas. Debiotech will authorize
such patent agents and law firms to inform Animas, at any time upon request and
at the cost of Animas, of the status of each such patent and/or patent
application. The designated patent agents and law firms shall invoice Debiotech
directly for all work relating to the filing, prosecution and maintenance of the
Licensed Patents. Debiotech is responsible for the payment of all charges and
fees so invoiced by patent agents and law firms. In the event Debiotech would
fail to make the necessary payment, Animas shall have the right to make any such
payment directly to the patent agents and law firms, which shall be off-set
against any payments otherwise due to Debiotech under this Agreement.     13.5  
Infringement of Debiotech Intellectual Property. In the event that Debiotech or
a Licensee knows or suspects that a third party infringes Debiotech Intellectual
Property in the Field, it shall notify Animas or Debiotech about such
infringement.         Animas may, in its sole discretion, pursue parties that it
believes in good faith infringe upon Debiotech Intellectual Property and control
and direct the investigation, prosecution and settlement of each such claim. In
such case, any amounts recovered from an infringer of Debiotech Intellectual
Property in the Field, including settlements for past-infringement, damages, and
judgments against the infringing party, shall be applied first to pay or
reimburse the costs incurred by Animas and Debiotech for proceeding against such
infringer, and then shall be split between the parties, ****** for Debiotech and
****** for Animas. If Animas and infringing party agree to sublicense of
Debiotech Intellectual Property, Debiotech shall receive ****** of all
sublicense fees (in accordance with Section 3.3 of this Agreement) after
reimbursement for costs incurred by Animas and Debiotech for proceeding against
such infringer, if not already paid by settlement fees, if any.         If
Animas elects not to pursue such party that infringes, Debiotech may do so, at
its sole expense. In such case, any amounts recovered from an infringer of
Debiotech



--------------------------------------------------------------------------------

******   - Material has been omitted and filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



    Intellectual Property in the Field, including settlements for
past-infringement, damages, and judgments against the infringing party, shall be
applied first to pay or reimburse the costs incurred by Debiotech and Animas for
proceeding against such infringer, and then shall paid 100% for Debiotech. If
Debiotech, Animas, and infringing party agree to sublicense Debiotech
Intellectual Property to a third party, Debiotech shall receive ****** of all
sublicense fees (in derogation to Section 3.3 of this Agreement) after
reimbursement for costs incurred by Animas and Debiotech for proceeding against
such infringer, if not already paid by settlement fees, if any.       Debiotech
and Animas shall fully cooperate with each other in connection with any such
proceeding.

14. Confidentiality and Nonsolicitation.



  14.1   Identified Information. For purposes of this Agreement, “Confidential
Information” shall mean information, data or material deemed proprietary by
disclosing party and which may be marked, or, if orally transmitted, designated
as “Confidential” by disclosing party and not generally known by the public.
Confidential Information also includes any information described above which
disclosing party obtains from another party and which disclosing party treats as
proprietary or designates in writing as Confidential Information, whether or not
owned or developed by disclosing party. Confidential Information includes, but
is not limited to, the following types of information and other information of a
similar nature (whether or not reduced to writing): discoveries, ideas,
concepts, software in various stages of development, techniques, models, data,
documentation, user manuals, diagrams, flow charts, consulting methods and
techniques, research, development, processes, procedures, “know-how”, marketing
techniques and materials, marketing and development plans, customer names and
other information related to customers, price lists, pricing policies and
financial information, methods of production, and specialized recovery equipment
and techniques. Confidential Information shall further include data regarding
business practices, pricing, product philosophy, and position relative to
competitors. For the avoidance of doubt Confidential Information shall include
information deemed confidential under the confidentiality agreement between the
parties dated July 6, 2004.



--------------------------------------------------------------------------------

******   - Material has been omitted and filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



  14.2   Standard of Care. Each Party will use the same efforts to protect such
Confidential Information of disclosing party as they use to protect its own
proprietary information and data. Disclosure of the Confidential Information
shall be restricted to those individuals who are participating in the proposed
transaction solely on a “need to know” basis and who are advised of this
Agreement and agree to be bound by its terms, or as otherwise may be required by
law. Such obligation shall continue for so long as disclosing party treats the
Confidential Information as confidential. This provision shall not restrict
disclosure of information for the purpose of obtaining patents or meeting
regulatory requirements, or the disclosure of information otherwise required to
be disclosed by law. A recipient of information shall have no obligation of
confidentiality with respect to information that (i) was in the possession of
the recipient before receipt from the disclosing party, (ii) is or becomes
publicly available through no fault of the recipient, or (iii) is lawfully
acquired by the recipient from a third party having the right to disclose such
information.         Each party shall require that its employees, agents and
consultants who receive confidential information of the other party shall not
disclose such information except as the recipient is entitled to, or to other
employees, agents and consultants of the recipient who have a need to know for a
business purpose of the recipient and are under a similar confidentiality
obligation.     14.3   Disclosure of Agreement. This Agreement shall remain
confidential, except as required by law, including US securities laws. Both
parties agree to make a press release, upon signing this Agreement. Any press
release or public disclosure by one party relating to this Agreement shall
require the prior consent of the other party, not to be unreasonably withheld,
except as required by law, including US securities laws, and except to the
extent such public disclosure would be limited to information previously
publicly disclosed by the other party or cleared for disclosure by the other
party, provided that, neither party shall use quoted statements of the other
without prior consent.         To the extent it is reasonably necessary for one
party to give access to this Agreement to a third party which needs it in
connection with a proposed business or legal transaction, such party shall have
the right to make it available to said third party provided a strict
confidentiality agreement has been secured prior thereto.



--------------------------------------------------------------------------------

******   - Material has been omitted and filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



  14.4   Nonsolicitation. Each Party agrees that for a period ending three
(3) years after completion of the Manufacturing Program, it will not directly or
indirectly on its own behalf or on behalf of any Affiliate, employ, endeavor to
employ, solicit or induce to leave any of the other Party’s management,
engineers or technicians who are, or were employed by the other party within two
years prior thereto.

15. Termination and Default.



  15.1   Termination by Animas. (a) Termination for Convenience. Animas may, at
any time, give notice to Debiotech electing to terminate its rights under the
License.

(b) Default of Debiotech. If Debiotech materially breaches any provision of this
Agreement, Animas may give written notice to Debiotech specifying the nature of
such breach in reasonable detail and Debiotech shall have ninety (90) days
(after receipt of Animas’ written notice) in which to cure such breach. Animas
may terminate this Agreement immediately if such material breach remains uncured
after such 90 days cure period. The parties agree that, except in cases in which
the breached obligation of Debiotech would involve a duty to achieve a specific
result, and in particular with respect to all Debiotech’s obligations pursuant
to Section 5.1 of this Agreement, the resumption of reasonable commercial
efforts and not the achievement of any specific result by Debiotech shall be
deemed to be a cure by Debiotech.

For the avoidance of doubt, the parties acknowledge that if Debiotech is in
default under this Agreement, Animas may seek all remedies available to it under
this Agreement or under the governing law (subject to the limitations contained
in this Agreement), including, without limitation, submitting the matter to the
arbitration provisions of Section 16.1, and is not required to terminate this
Agreement.

(c) Termination for Bankruptcy. If Debiotech is adjudicated bankrupt, if
bankruptcy, insolvency, reorganization, debt adjustment or liquidation
proceedings, including an involuntary proceeding, are instituted against
Debiotech and not dismissed within one hundred eighty (180) days after the
institution thereof, if a receiver or trustee is appointed for Debiotech and its
assets, or if Debiotech makes a general assignment for the benefit of its
creditors, Animas may terminate this



--------------------------------------------------------------------------------

******   - Material has been omitted and filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



      Agreement immediately.     15.2   Termination by Debiotech (a) Termination
for Default of Animas. If Animas materially breaches Section 2.4 or 2.6 of this
Agreement, Debiotech may give written notice to Animas specifying the nature of
such breach in reasonable detail and Animas shall have ninety (90) days (after
receipt of Debiotech’s written notice) in which to cure such breach. Debiotech
may terminate this Agreement immediately if such material breach remains uncured
after such 90 days cure period. The parties agree that, except in cases in which
the breached obligation of Animas would involve a duty to achieve a specific
result, the resumption of reasonable commercial efforts and not the achievement
of any specific result by Animas shall be deemed to be a cure by Animas. In the
event a Sub-licensee materially breaches Section 2.4 of this Agreement,
Debiotech may give written notice to Animas specifying the nature of such breach
in reasonable detail and Animas shall have ninety (90) days in which to cure
such breach or terminate such sublicense agreement. Debiotech may terminate this
Agreement, in addition to other remedies, if such material breach remains
uncured after such 90 days cure period and the sublicense agreement has not been
terminated. For the avoidance of doubt, for purposes of the previous sentence,
if the Sub-licensee’s activities causing the breach effectively cease, such
cessation shall be deemed a cure of the breach. For the avoidance of doubt,
Animas shall not be considered in material breach of Section 2.4 if the actions
or activities causing such breach are beyond the reasonable control of Licensees
(which control may require reasonable additional features and/or labeling to
limit use outside the Field, without the need to obtain additional regulatory
approvals).         If there is a dispute as to whether this Agreement has in
fact been materially breached, Animas shall be entitled to require that the
matter be determined by binding arbitration in accordance with Section 16.2 of
this Agreement, in which event the ninety (90)-day period for curing such breach
shall not commence until a final decision has been rendered in such arbitration
proceeding.



  (b)   Termination for Change of Control. Debiotech may, as its sole remedy,
terminate this Agreement at any time after a Change of Control if Animas (or its
successor) does not spend at least ****** in developing, marketing and/or
selling the Debiotech Micro-Needle Products, beginning in the first Year



--------------------------------------------------------------------------------

******   - Material has been omitted and filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



      following a Change of Control. For the avoidance of doubt, the ******
minimum spending requirement is not intended to provide any indication as to the
level of reasonable commercial efforts to be used under Section 2.6 of this
Agreement.     (c)   Termination for Bankruptcy. If Animas is adjudicated
bankrupt, if bankruptcy, insolvency, reorganization, Chapter XI, debt adjustment
or liquidation proceedings, including an involuntary proceeding, are instituted
against Animas and not dismissed within one hundred eighty (180) days after the
institution thereof, if a receiver or trustee is appointed for Animas and its
assets, or if Animas makes a general assignment for the benefit of its
creditors, Debiotech may terminate this Agreement immediately.



  15.3   Consequences of Termination. Upon termination of this Agreement under
this Article 15,

(a) Each party shall pay to the other party any amounts actually earned, due and
owing under this Agreement through and including the termination date; and,
without prejudice to Animas’ right to recover damages, any amount paid by Animas
to Debiotech shall be kept by Debiotech (with no restitution to be made) except
to the extent expressly provided otherwise; except Animas shall be relieved from
any obligation to make a payment pursuant to Section 3.2 of this Agreement
unless the License Fee under Section 3.2 fell due prior to the termination
notice.

(b) Debiotech’s audit rights pursuant to Section 4.7 of this Agreement shall
survive for a one-year period following termination. Sections 8.10, 9, 10, 11,
12,14, 15 and 16 of this Agreement shall survive indefinitely following
termination.

(c) Except with respect to a breach pursuant to Section 15.1 (b), the License
and all rights under this Agreement shall become non-exclusive for a period of
180 days following termination. (d) Following such 180 day transition period, or
otherwise immediately following termination pursuant to Section 15.1 (b)

(i) rights to any joint invention pursuant to Section 13.1 of this Agreement
shall survive and become non-exclusive and non-royalty bearing for both Animas
and Debiotech.

(ii) Debiotech’s perpetual license rights under any patent assigned to Animas



--------------------------------------------------------------------------------

******   - Material has been omitted and filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



pursuant to Section 13.4 of this Agreement shall survive and extend also in the
Field and be non-royalty bearing.

(iii) Each party shall return to the other party all copies of such other
party’s confidential information provided in connection with this Agreement.

(iv) Animas shall deliver a letter to Debiotech confirming expressly that this
Agreement has been terminated and that, except as set forth in Section 13.1,
Animas has no further rights to Debiotech Intellectual Property .

(v) If Animas decides to discontinue selling and/or distributing the Debiotech
Micro-Needle in the USA, Animas shall use reasonable commercial efforts to
transfer to Debiotech, to the extent allowed by law, any FDA Approval obtained
for the Debiotech Micro-Needle, together with the FDA Submission and
correspondence with the FDA related thereto, promptly after the six months
transition period. For the avoidance of doubt, this paragraph is not intended to
extend to Animas any additional rights not otherwise set forth in this
Agreement.

16. Miscellaneous.



  16.1   Mediation and Arbitration Generally. The mediation and arbitration
clause contained in the Pump Agreement shall be applicable.     16.2   Baseball
Arbitration. Notwithstanding anything to the contrary contained herein, any
dispute which this Agreement explicitly specifies shall be resolved pursuant to
this Section 16.2 shall be determined in accordance with the procedure specified
in Section 16.1, superseded by the arbitration procedure specified in this
Section 16.2.         There shall be no mediation. The Request for baseball
Arbitration may be filed by either party at any time before, during or after the
period of exchange of proposals described hereunder.         If a party desires
to resolve a matter which this Agreement expressly provides shall be determined
under this Section 16.2 , such party (the “Initiating Party”) shall give written
notice to the other party (the “Responding Party”) containing a complete written
proposal of the resolution for the matter in dispute. Within 10 business days
after receipt of any such notice, the Responding Party shall submit to the
Initiating Party a written counter proposal. The Initiating Party shall then
have 2



--------------------------------------------------------------------------------

******   - Material has been omitted and filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



      business days after receipt of the counterproposal in which to decide
whether to modify its proposal by giving written notice of its revised proposal
to the Responding Party. The Responding Party shall then have 2 business days
after receipt of the revised proposal in which to decide whether to modify its
proposal by giving written notice of its revised proposal to the Initiating
Party. This process shall continue with each party sending alternate proposals
to the other party until such time as the earliest of (1) the parties reach
agreement on how to resolve the dispute, (2) one of the parties fails to respond
within 2 business days after receipt of a proposal from the other party, or
(3) a party determines that it is unwilling to change its proposal further. In
the event of clause (2) or (3) of the foregoing sentence, either party may give
written notice (a “Baseball Notice”) to other of its election to require the
submission of their last, best, written proposals (each a “Sealed Proposal”)
within 3 business days after receipt of the Baseball Notice. Each party shall
submit its Sealed Proposal directly to the WIPO and the WIPO shall not give any
Sealed Proposal to the other party hereto until both such Sealed Proposals have
been received by WIPO. If a party fails timely to submit a Sealed Proposal, it
shall be deemed to have submitted its last written proposal as its Sealed
Proposal.         There shall be no further exchange of written briefs other
than the Request for baseball Arbitration and the Answer to the Request and the
Sealed Proposals, except with special permission of the arbitral tribunal.
Within three weeks after the appointment of the arbitrators, a hearing shall be
held. Each party shall be afforded such amount of time as is reasonable for the
presentation of its case at the hearing, and the hearing shall be sequenced in
such a manner, as the arbitrators shall determine to be commercially reasonable.
The arbitrators shall select one of the party’s Sealed Proposals within five
(5) business days after conclusion of the hearing. The arbitrators shall be
limited to awarding only one or the other of the two Sealed Proposals submitted,
without modification. The arbitrator shall be guided by what is equitable under
the circumstances and in accordance with the principles set forth in the
relevant provisions of this Agreement. The selected Sealed Proposal shall become
the arbitrator’s final and binding decision and award, without any modification.
Reasons should not be stated in the award issued within five (5) business days
as provide hereabove, but should be provided subsequently in a separate
document, not to be deemed part of the award.     16.3   Notices. Any notice or
election under this Agreement shall be in writing and shall be given by express
commercial delivery service or by fax and by certified mail to



--------------------------------------------------------------------------------

******   - Material has been omitted and filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



the intended recipient at its address as indicated below or as changed by notice
to the other party given pursuant to this Section 16.30. Notices sent by
commercial delivery service for which delivery is refused shall be deemed
received as of the date delivery is refused. Notices sent by fax and by
certified mail shall be deemed received as of the date of receipt by fax (and if
the fax is not received, as of the date of delivery of the certified mail or the
refusal thereof). Notices to Animas shall be addressed to:

Animas Corporation
200 Lawrence Drive
West Chester, PA 19380
Attention: Katherine D. Crothall
fax: 484-568-1407

     with a copy to:

Animas Corporation
200 Lawrence Drive
West Chester, PA 19380
Attention: Deborah Lofton
Fax: 484-356-1742

     Notices to Debiotech shall be addressed to:

Debiotech, S.A.
28 Avenue de Sevelin
CH-1004 Lausanne
Switzerland
Attention: Dr. Frederic Neftel
fax: +41 21 623 6079

     with a copy to:

Laurent Hirsch
8 Rue Eynard
CH-1205 Geneva



--------------------------------------------------------------------------------

******   - Material has been omitted and filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



Switzerland
fax: +41 22 318 3010



  16.4   Governing Law. This Agreement shall be governed first by the Unidroit
Principles, International Commercial Contracts 2004. If these Unidroit
Principles of International Commercial Contracts 2004 do not provide for an
applicable provision they shall be supplemented by the laws of Switzerland.    
    However, Articles 3.4 and 3.5 of the Unidroit Principles relating to mistake
shall not apply (as it is expressly provided in Article 3.19 not to be
mandatory) and no party may avoid this Agreement for any mistake.     16.5  
Severability. If any provision of this Agreement is invalid or unenforceable in
whole or in part in a particular context, the balance of this Agreement shall
nevertheless remain in effect and the invalid or unenforceable provision shall
be enforced to the extent permissible in accordance with the intent of the
parties.     16.6   Assignment. This Agreement (including assignment of
contractual rights and transfer of contractual obligations) may not be assigned
by Debiotech without Animas’ consent except to Affiliates or to any person who
succeeds to all or a substantial portion of MEMS Micro-Needle Business, as long
as Debiotech remains jointly and severally liable with the assignee until
Commercial Launch. For purposes of clarification, the consent requirements
contained in this Section 16.6 shall not be required in the case of any proposed
transaction or series of simultaneous transactions involving the assets and/or
liabilities of Debiotech that are executed in connection with a reorganization
of Debiotech, the end result of which (after the closing of all such
transactions) is no change in ultimate ownership or control of all or
substantially all of the assets relating to the MEMS Micro-Needle Business
conducted by Debiotech as of the Agreement Date, including all components,
contracts, and other assets and liabilities constituting Debiotech Intellectual
Property. In the event Debiotech sells the MEMS Micro-Needle business or sells
an Affiliate as described in Section 1.8 of this Agreement, such sale shall not
diminish any rights of Animas to existing intellectual property prior to that
spin-off or be disruptive to the Development Program.         This Agreement
(including assignment of contractual rights and transfer of



--------------------------------------------------------------------------------

******   - Material has been omitted and filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



      contractual obligations) may not be assigned by Animas except to
Affiliates or to any person who succeeds to all or a substantial portion of
Animas business.         Any attempted assignment of this Agreement in violation
of this Section 16.6 without the prior written consent of the other party (not
to be unreasonably withheld) shall be null and void.         In the event of a
sale of substantially all the MEMS Micro-Needle Business to a third party,
except as provided in the following sentence, Animas shall not be entitled to
any technology and know how owned by Debiotech’s successor other than that
associated with the transferred MEMS Micro-Needle Business. Any such
intellectual property which Debiotech has incorporated in the Debiotech
Micro-Needle Products shall be subject to the License.         Notwithstanding
anything to the contrary contained in this Agreement, Debiotech shall not be
entitled to Section 13.2 Rights on any developments made following a Change of
Control; provided, however, Debiotech shall be entitled to Section 13.2 Rights
on developments made after a Change of Control only with respect to developments
made solely by individuals who were employees of Animas prior to a Change of
Control and to the extent that such employee did not use, obtain or have access
to any information from Animas’ successor or any new Affiliate of Animas.    
16.7   No Joint Venture. This Agreement is intended to create licenses of
certain patents, trade secrets and copyrights. Nothing herein shall be deemed to
constitute a partnership or joint venture. The Parties are not employees or
legal representatives of the other party for any purpose. Neither Party shall
have the authority to enter into any contracts or agreements in the name of or
on behalf of the other party.     16.8   Waiver. No waiver by either party of
any violations or nonperformance by the other party of any of its obligations
under this Agreement shall be deemed to be a waiver of any subsequent violation
or nonperformance of the same or any other covenant, nor shall any forbearance
by any party be deemed a waiver by such party of its rights or remedies with
respect to a violation or nonperformance.     16.9   Tax Cooperation. All
amounts payable by Animas Group under this Agreement shall be reduced for any
taxes that are required to be withheld from the payment, and



--------------------------------------------------------------------------------

******   - Material has been omitted and filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



      Animas Group will pay such amounts promptly to the relevant governmental
agency and provide Debiotech reasonable proof of the payment of such taxes. Each
party will reasonably cooperate with the other to provide such forms or other
documentation that would preclude the withholding of tax from such payments, and
will reasonably cooperate to recover such withheld taxes as appropriate. If any
payments to be made hereunder are subject to the payment of value added tax ( or
similar tax) by Animas Group, such value added tax shall be paid by Animas in
addition to the amounts as stated in this Agreement and each party shall
cooperate as reasonably requested by the other to recuperate any value added or
other tax which are normally recoupable in the international context.    
16.10   Interest. The interest rate applicable to overdue payments shall be 2
points over the LIBOR (London Interbank Offered Rate for US dollars) at one
month for the first month of delay, 4 points over the LIBOR (London Interbank
Offered Rate for US dollars) at three months for the next three months of delay,
and 6 points over the LIBOR (London Interbank Offered Rate for US dollars) at
six months for any period thereafter; provided that, the interest rate
applicable to payments that are subject to a reasonably arguable dispute shall
be 2 points over the LIBOR (London Interbank Offered Rate for US dollars) at six
months for the entire period the payments are withheld in good faith. Interest
shall be due for the whole period from the date initially due until the date
payment is received by the other party, compounded on a six months basis.
However, no interest shall be due to the extent payment is made within a grace
period of fifteen (15) days after special notice specifying the amount due and
requesting payment within the fifteen (15) day period. Interest at such rate
shall not be deemed to constitute damages for the purposes of the limitation set
forth in Section 9.2 of this Agreement.     16.11   Set-Off. If at any time
Animas asserts any claim or cause of action under Section 16.1 or Section 16.2
of this Agreement, then at Animas’ election, Animas may set-off any portion or
all of the amounts contained in such claim or cause of action against amounts
payable by Animas to Debiotech hereunder, subject to the limitation below. Upon
resolution of such claim or cause of action, if it is determined that Animas had
set-off a greater amount than the actual damages awarded with respect to such
claim or cause of action, Animas shall return such excess amounts, together with
interest calculated as hereabove. Any amounts by which such actual damages
awarded exceed such amounts previously set-off may continue to be set-off in the
sole discretion of



--------------------------------------------------------------------------------

******   - Material has been omitted and filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



      Animas. Notwithstanding the foregoing, Animas’ right to set-off any claim
against royalties due to Debiotech under Section 4.1 of this Agreement shall
only apply to royalties in excess of ******.     16.12   Hardship. In the event
the conditions upon which the parties rely at the time of entering into this
Agreement are drastically modified, so that any party would suffer severe
consequences from maintaining the terms of this Agreement, which could not have
been reasonably foreseen at the time of entering into this Agreement, the
parties agree to discuss in good faith appropriate modifications to the terms of
this Agreement in view of the new circumstances and to the extent equitable to
both parties (Article 6.2.2 of the Unidroit Principles shall not apply).    
16.13   Entire Agreement. This Agreement, including its exhibits, constitutes
the entire agreement between the parties pertaining to the subject matter hereof
and supersedes all prior and contemporaneous agreements and understanding of the
parties, whether written or oral. No amendment or modification of this Agreement
shall be valid or binding unless in writing and executed by the party to be
bound.     16.14   Headings. The headings for each article and section in this
Agreement have been inserted for convenience or reference only and are not
intended to limit or expand on the meaning of the language contained in the
particular article or section.



--------------------------------------------------------------------------------

******   - Material has been omitted and filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



    IN WITNESS WHEREOF, each of the parties has caused this Agreement to be
executed on its behalf by its duly authorized representatives.

            Debiotech S.A.
      By:   /s/ Frédéric Neftel date: 10/29/04       Frédéric Neftel , its CEO 
           

            Animas Corporation
      By:   /s/ Katherine D. Crothall date: 10/29/04       Katherine D.
Crothall, its CEO             

     
Exhibit A:
  Description of Existing Debiotech Intellectual Property
Exhibit B
  Applicable Rates
Exhibit C:
  Debiotech Research & Engineering Costs
Exhibit D:
  List of Privileged Shareholders



--------------------------------------------------------------------------------

******   - Material has been omitted and filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



Exhibit A

Description of Existing Debiotech Intellectual Property

******



--------------------------------------------------------------------------------

******   - Material has been omitted and filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



Exhibit B

Applicable Rates

******



--------------------------------------------------------------------------------

******   - Material has been omitted and filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



Exhibit C

Debiotech Research & Engineering Costs

******



--------------------------------------------------------------------------------

******   - Material has been omitted and filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



Exhibit D

List of Privileged Shareholders

Katherine D. Crothall
Graeme Crothall
William A. Graham, IV

 